Citation Nr: 1628495	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional Dependency and Indemnity Compensation (DIC) benefits for E.F.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in March 2006; the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in March 2006, he had not adopted E.F. 

2.  The appellant, the Veteran's surviving spouse, did not adopt E.F. within two years of the Veteran's death.


CONCLUSION OF LAW

The criteria for finding E.F. as a dependent for purposes of an award of additional DIC benefits are not met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(c) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).

DIC benefits may be awarded to the surviving spouse, children and parents of a Veteran who died from a service-connected or compensable disability.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. § 3.5 (2015).

For VA purposes, a recognized "child" of a veteran includes those children legally adopted before the age of 18 years.  See 38 C.F.R. 3.57(a).

VA defines an "adopted child" as a child adopted pursuant to a final decree of adoption; a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period; and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement. 

The term includes, as of the date of death of a veteran, such a child who: 

(1) Was living in the veteran's household at the time of the veteran's death, and 

(2) Was adopted by the veteran's spouse under a decree issued within 2 years after August 25, 1959, or the veteran's death whichever is later, and 

(3) Was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  38 C.F.R. § 3.57(c).

The evidence of record demonstrates that the Veteran died in March 2006.  At the time of the Veteran's death, the record indicates that while he lived with the appellant and Veteran, E.F. was not legally adopted by either the appellant or the Veteran.

The claims file demonstrates that E.F. was born in July 1998 to the Veteran and appellant's son, M.F.  According to credible testimony from the appellant and a January 2011 final judgment of termination of parental rights and adoption, E.F. was legally adopted by the appellant in January 2011, having lived with her and the Veteran during the majority of his life.

During her May 2016 travel Board hearing, the appellant testified that she and the Veteran had taken care of E.F. for almost all of his life and that while she had not legally adopted E.F. until 2011, she and the Veteran acted as his parents.  Moreover, she explained that following the Veteran's illness and death, she was so devastated it took her several years to get back to a normal life.  She stated that she didn't really think about adopting E.F. after the Veteran's death despite the fact that she and the Veteran had talked about it when he was in good health.  She explained that around the time of E.F.'s adoption her son, E.F.'s father, was in and out of jail and that since E.F. was already living with her she decided to legally adopt him.  She explained that, thankfully, her son was doing much better.  She explained that she was not informed that her time to adopt E.F. for the purpose of receiving DIC was limited and stated that had she known she would have adopted him sooner.  

While the Board regrets its decision in this case, it must apply the law as it exists, and cannot extend benefits out of sympathy or respect for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Moreover, while the Board regrets that the appellant did not receive information regarding the timeline in which she might get E.F. recognized as an adopted child, it is unable to award benefits for this reason.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Here, the evidence clearly shows that E.F. was not adopted within the Veteran's lifetime, or within two years thereafter.

As the discussion above illustrates, the law and regulations governing dependents is very specific.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

The Board is truly sympathetic to the appellant's claim, however, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.







ORDER

Entitlement to additional DIC benefits for E.F. is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


